 320DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDProvidence HospitalandMassachusetts Nurses As-sociation.Case 1-CA-1725518 August 1987DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSBABSON AND STEPHENS-On 28 July 1981 Administrative Law JudgeGeorge F. Mclnerny issued the attached decision.The General Counsel filed exceptionsand a sup-porting brief, and the Respondent filed limited ex-ceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, i andconclusions2 only to the extent consistent with thisdecision and to adopt the recommended Order asmodified.The judge found the Respondent violated Sec-tion 8(a)(1) by promulgatinga rulethat prohibitedoff-duty employees from distributing handbills at itsmainentrance, and by requesting two off-duty, em-ployees who were distributing such handbills at themainentrance to leave the Respondent's property.The judge also found that the Respondent had notviolated Section 8(a)(1) by promulgating a rule thatprohibited informational picketing on its propertyand by preventing off-duty employees and othersfrom picketing on its property. We agree, but onlyfor the following reasons.iIn sec III,A, par 1, the judge erroneously stated the parties'collec-tive-bargaining agreement expired 3 December 1979 The correct date is31 December 1979 In sec III,B,par 9, the judge erroneously stated thatthe Respondent prohibited handbillmg in a paragraph of its 10 March1980 notice to the Union"separate"from and "independent"of the para-graph in which it prohibited picketing In fact, both prohibitions werecontained in the same paragraphWe correct these inadvertent errors2In adopting the judge's conclusion that the Respondent violated Sec8(a)(1) by asking employees if they would cross the Union's picket line inthe event the Union struck,we emphasize that a health care employermay properly ask if employees intend to participate in a strike after theunion serves a strike notice pursuant to Sec 8(g)Preterm,Inc.,240NLRB 654 (1979) The employermust,however, explain fully the pur-pose of its question,assure employees that it will not take reprisalsagainst them as a result of their response, and otherwise refrain from cre-ating a coercive atmosphere Id at 656 Although the evidence showsthat SupervisorMary Tarbell told one of the several employees ques-tioned that she was concerned about staffing levels, the Respondent con-cedes that it did not otherwise take the precautions thatPretermrequiredWe therefore find it unnecessary to determine whether the Union'snotice, which stated only that it intended to picket the Respondent's hos-pital,was sufficient to satisfy the threshold requirement for permittingsuch questions about strike intentions pursuant toPretermIn the absence of any evidence of threats or intimidation accompanyingthe Respondent's inquiries,Chairman Dotson would not find a violationhere285 NLRB No. 521.BACKGROUND3The Respondent operates a hospital in Holyoke,Massachusetts.MassachusettsNursesAssociation(theUnion) had represented the Respondent'snursesfor approximately 10 years when,in Sep-tember 1979, the parties began negotiations for asuccessor to their contract, which was to expire 31December 1979.By February 19804 the parties had yet to reachagreement, and some of the Union's nurses con-cluded that negotiationswere proceeding moreslowly than they wished. An "Action Committee,"composed of union members, thus decided it wouldpicket the Respondent's hospital to inform thepublicwhere the Union stood on contractualissues.On 27 February the Union notified the Respond-ent that it intended to picket the hospital on 10March. In a meeting with Holyoke police, theUnion told the Respondent that it intended topicket on sidewalks leading from the hospital build-ing'smain entranceto the driveway.This area ison property the Respondent owns. The Union alsoindicated at this meeting that it intended-to distrib-ute handbills.The Respondent's hospital is located on U.S.Route 5. The speed limit on Route 5 in front of thehospital is45 milesper hour. The hospital's mainentrance is located about 250 feet from the high-way and is served by a semioval one-way drivewaywith an entrance at the north end and an exit at thesouth.There are traffic lights at both ends of thedriveway,where the driveway intersects withRoute 5. Traffic coming from the north may enterthe driveway directly from Route 5. From thesouth, traffic must enter through a jughandle thatdiverts traffic from the northbound lane and directsit into the driveway through the north traffic light.Ninety-nine percent of the traffic that enters thehospital enters through the north entrance. Speed islimited to 15 miles per hour in the hospital drive-way. A public bus systemmaintainsa bus stop atan island in front of the hospital'smain entrance,on the Respondent's property.The Respondent owns all of the property be-tween the main entrance to the hospital and Route5 except for two areas at each end of the drivewaywhere public property extends for 80 feet or sofrom the highway onto the driveway,encompass-ing that partof the drivewayand narrow stripsnext to it. There is no sidewalk next to this part of3We have added certain uncontroverted facts not set out in thejudge's decision4All dates are in 1980 unless otherwise indicated PROVIDENCE HOSPITAL321the driveway. There is instead a grassy area which,at some points, is steep.Next to Route 5's southbound lane, adjacent tohospitalproperty, is a public breakdown lane.Along the jughandle next to the northbound lane isa public sidewalk.Shortly before picketing was to begin on 10March, the Respondent's administrator, Owen Con-nolly, gave the Union the following notice:Allowable Areas for Picketing andHandbillingThe purpose of this notice is to inform youof Providence Hospital's position regarding al-lowable sites for picketing and handbilling pur-suant to your 8(g) notice dated February 27,1980.Of primary concern to the Hospital isthe prevention of interference with our patientcare responsibilities.As a result, picketing willnot be allowed to occur on Providence Hospi-tal property or buildings.Any picketing which does occur in the envi-rons of the Hospital will be restricted to publicproperty.Available areas of public propertyinclude: (1) the land adjacent to Route 5 alongthe access and exit roads leading to and fromthe Hospital for approximately 100 feet; (2) thesidewalk along the east side of Route 5 and;(3) the traffic island in the left turn lane on theeast side of Route 5. These areas provide suffi-cientmeans by which you can communicatewith your intended audience and also do notviolate the property rights of the Hospital.Further, be advised that any handbilling donein conjunction with your picketing should alsobe restricted to public property areas.About 1:30 that afternoon, Respondent Directorof Security Everett Booth discussed the noticewith union members Patricia Cody and James Vail-lancourt, and Booth walked the hospital boundrieswith them. The judge found that Booth indicatedthat picketing was to take place only on publicproperty.About 2 p.m., off-duty employees, their spousesand children, and a nonemployee union representa-tive began informational picketing on public prop-erty at the hospital driveway entrance and exit, onthe sidewalk adjacent to the jughandle, and in thebreakdown lane along Route 5. Their picket signscarried various slogans such as, "Angels of Mercy,treated like hell," "professional pay for professionalnurses," and "Be a nurse; starve with dignity."They also distributed handbills,which discussedthe parties' bargaining status and the nurses' con-cerns in detail. The handbills asked the recipientstowrite the Respondent's board of directors,whose namec and addresses were printed on theother side.After a short time, the Union abandoned picket-ing and handbilling at the driveway exit and in thebreakdown lane along Route 5. The Union felt thatthe exit was too isolated, and police warned thatpicketing in the breakdown lane was dangerous.About 2:45 p.m. nurse Vaillancourt and an em-ployee, identified only as Terry, put down theirpicket signs,walked to the hospital'smain en-trance, and began handbilling. After about 10 min-utes, Security Director Booth approached, read tothe employees from the Respondent's notice to theUnion, and asked them to leave. They complied.Also on 10 March, and at othertimes,off-dutyemployees distributed leaflets at the main entranceof the hospital advocating representation of thetechnical, service, and maintenance employees bythe United Food and Commercial Workers Union.The Respondent acknowledged permitting this ac-tivity.The Respondent's personnel policy handbook,dated"12-1-73"proscribes"Solicitingduringworking time or distributing literature in workingareas for any purpose except the United Fundwithout the express written approval of the Person-nel Department." A 12 March memo from the Re-spondent's administrator to all department headsreiterated the foregoing rule but deleted the provi-sion for approved exceptions.DiscussionA. PicketingInFairmont Hotel,282 NLRB 139 (1986), issuedsubsequent to the judge's decision here, the Boardheld that in cases involving conflicts between prop-erty rights and Section 7 rights, the Board's task is"first to weigh the relative strength of each party'sclaim."The Boardstates inFairmont Hotel,supra142:If the property owner'sclaim isa strong one,while the Section 7 rights at issue is clearly alesscompelling one, the property right willprevail. If the property claim is a tenuous one,and the Section 7 right is clearly more compel-ling, then the Section 7 right will prevail. Onlyin those cases where the respective claims arerelatively equal in strength will effective alter-native means of communication become deter-minative. [Fn. omitted.]Factors that may affect the relative strength orweakness of an asserted property right include thefollowing: the use to which the property in ques-tion is put, any restrictions placed on public access 322DECISIONS OF THE NATIONALLABOR RELATIONS BOARDto the property or to the facility located on theproperty, and the size and location of the privatefacility.By way of example, the Board noted that"a single store surrounded by its own parking lotprovided exclusively for the convenience of cus-tomerswillhave significantlymore compellingproperty right claim" than "the owner of a largeshopping mall who allows the general public to uti-lize his property without substantial limitation." Id.at 141, Concerning the Section 7 right, factors thatmay affect the relative strength or weakness ofsuch a right include the following: the nature ofthe' right asserted, the purpose for which it is beingasserted, the employer that is the target of the ac-tivity, the situs of the activity, the relationship ofthe situs to the target, the intended audience of theactivity, and, possibly, the manner in which theright is being asserted. Id., slip op. at 9-10. By wayof example, the Board noted that "organizationalrights and the right to engage in primary economicactivity at the situs of a dispute may be viewed asmore compelling than handbilling and other infor-mational activity at locations other than the pri-mary situs." Id. at 142.Applying theFairmonttest in this case, we findthat the Section 7 right and the property right as-serted here are both strong rights that are relative-ly equal. The picketers here included employeesengaged in an economic protest against their ownemployer to publicize their bargaining position in acontract negotiation dispute. This kind of primaryeconomic activity involves a core Section 7 right.On the other, hand, the property right asserted bytheRespondent in its hospital and surroundinggrounds, which it does not share with any otherenterprise, is at least as strong as that of a luxuryhotel or a single retail store surrounded by its ownparking lot. There is no evidence that the publicvisits the hospital and its property for reasons unre-lated to the provision of medical services. Therelikewise is no evidence that the Respondent hasever permitted anyone to picket on its property.The presence of picketers on hospital propertycould well tend to disturb patients entering andleaving the hospital.5As the strong Section 7 right and strong proper-ty right asserted here are relatively equal, we mustdetermine whether the General Counsel met theburden of showing that the Union, in the absenceof access to the Respondent's property, had no' rea-sonable alternative means for communicating with5Even where neither picketing nor nonemployees are involved, thesignificance of specialized health care concerns has been recognized tothe extent of permitting greater restrictions on exclusively employee Sec7 solicitation and distribution within a hospital SeeBeth Israel Hospital V.NLRB,437 U.S483(1978),NLRBPBaptistHospital,442 U.S. 773(1979).its intended audience.We find that the GeneralCounsel has failed to meet this burden. It appearsthat picketing on public property adjacent to themaindrivewayentrancefrom Route 5 enabled theUnion to convey its protests to 99 percent of thepublic using the Respondent's hospital. There is noevidence of safety hazards or other factors frustrat-ing effective communication with the public at thispoint.Accordingly, we find that the Respondent's pri-vate property interests were not required to yieldto picketing in the furtherance of the Union's Sec-tion 7 claim. The Respondent therefore did notviolate Section 8(a)(1) of the Act by prohibitingsuch activity.6B.HandbillingWith respect to the Respondent's 10 March pro-hibition of handbilling in furtherance of the Union'sprotest by two off-duty employees at the hospital'smain entrance, we do not rely either onFairmont'orTri-CountyMedical Center,222NLRB 1089(1976).8We agree with the General Counsel's ar-gument in exceptions that the conduct at issue con-stituted unlawful disparate treatment of protectedunion activity.9Initially,we note our agreement with the judge'srejection of the Respondent's argument that thehandbilling at the main entrance to the hospital wasconjoined with the Union's picketing and handbill-6Member Stephens agrees withthe resultpursuantto his concurringopinion inFairmont.9 TheSupreme Court inSears,Roebuck & Co. v. San Diego County Dis-trictCouncil of Carpenters,436 U.S. 180, 205 (1978), reiterating the testset forth inNLRB P. Babcock & Wilcox Co.,351 U S 105 (1956), stated."To gainaccess, the union has the burdenof showing that no other rea-sonable means of communicating its organizationalmessage to the em-ployees exists or that the employer's access rules discriminate againstunion solicitation"Our decisioninFairmontaddressedonly the "reason-able alternative means" prongof this disjunctive text. SeeHusky Oil,N.P.R. Operations v. NLRB,669 F.2d 643, 648 (10th Cir 1982) (alterna-tive grounds for access).9 Contrary to the judge's analysis,Tri-County Medical Centeris inappo-site, as the case concerned whether off-duty employees may have accessto private property in order to communicate with other employees. Inthe present case, access was sought by off-duty employees in order tocommunicate with the public. '9The General Counsel's complaint in this caseincluded allegationsthat on 10 March the Respondent promulgatedand enforcedan unlawfulno-solicitation,no-distribution rule and unlawfullyprohibited off-dutyemployees from engaging in handbillingin front ofthe main entrance tothe hospital.The General Counsel's brief tothe judge arguedthat theRespondent's 10 Marchnotice to the Unionconstituted a discriminatoryno-distributionrule.The General Counsel filed several exceptions to thejudge's decision related to this contention,including an exception to thejudge's failure to find that the Respondent's regular solicitation and distri-butionrule restrictedonly soliciting during working time and distributingliterature in working areasThe General Counsel's brief to the judge wasresubmitted in support of the exceptionsThus, contrary to theRespond-ent's assertion,it is clearthat the General Counsel alleged the Respond-ent's exclusion from its main entranceof employeesengaged inhandbill-ing on 10 March constituted discriminatory treatmentand the GeneralCounsel preserved this argument in the exceptions.6 PROVIDENCE HOSPITALing on public property. The handbilling at the mainentrance was a functionally and geographically dis-tinct activity, and we decline to view itas an ex-tension of the picketing onto private property.There is no evidence of any general rule restrict-ing the solicitation and handbill distribution activi-ties of the Respondent's employees at the hospital'smain entrance during nonworking time. To thecontrary, the applicable rule in the Respondent'spersonnel policy handbook permits such activities,as it bars solicitation only during working time andbars distribution of literature only in working areas.Additionally, there is no evidence of any generalrule prohibiting off-duty employees from enteringor remaining on the Respondent's property. Underthese circumstances, we find the Respondent's adhoc adoption of a special rule to prohibit handbill-ing on itsproperty by employees engaged in theprotest concerning contract negotiations constitutesdisparate treatment of union activities in violationof Section 8(a)(1) of the Act. We further find theRespondent's exclusion, pursuant to this rule, oftwo off-duty employees handbilling at the main en-trance is similarly violative of Section 8(a)(1) of theAct.10ORDERThe National LaborRelationsBoard adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Providence Hospital,Holyoke,Massa-chusetts, its officers, agents, successors,and assigns,shall take the action set forth in the Order as modi-fied.1.Substitute the following for paragraph 1(a)."(a)Discriminatorily prohibiting handbilling insupport of the Massachusetts Nurses Associationby off-duty employees in front of the main hospitalentrance."2.Delete paragraphs 1(b) and 2(a), reletteringsubsequent paragraphs accordingly.3.Substitute the attached 'notice for that of theadministrative law judge.10 SeeKnogo Corp,262 NLRB 1346, 1360-1362 (1982), enfd in perti-nent part 727 F 2d 55 (2d Cir 1984),Chrysler Corp,232 NLRB 466, 476-478 (1977)In support of the disparatetreatmenttheory, the General Counsel ex-cepted to the judge's failure to find that employees have leafletted in thehospital lobby in support of the "right to life" movement and haveleafletted at hospital entrances in support of and in opposition to an orga-nizing effort by another union There was conflicting evidence about the"right to life"leafletting that the judge failed to resolve In any event,we need not pass on either exception in light of our conclusion that theRespondent's adoption and enforcement of a rule prohibiting handbillingon the Respondent's property by off-duty employees concerning the con-tract negotiations constituted unlawful disparate treatment of union ac-tivitiesAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government323The National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT discriminatorily prohibit handbill-ing insupport of the Massachusetts Nurses Asso-ciation by off-duty employees in front of the mainhospital entrance.WE WILL NOT interrogate our employees aboutwhether or not they will cross picket lines.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.PROVIDENCE HOSPITALKathleen F.McCarthy, Esq,for the General CounselJayM. Presser,EsqandJohn H. Glenn, Esq. (Skoler,Abbott & Hayes, PC),of Springfield,Massachusetts,for the Respondent.DECISIONSTATEMENT OF THE CASEGEORGE F. MCINERNY, Administrative Law Judge.Basedon a charge filed on March 10, 1980, by the Mas-sachusettsNursesAssociation (theAssociation), theActing Regional Director for Region 1 of the NationalLabor Relations Board (the Board) issued a complaint onNovember 26, 1980,allegingthat Providence Hospital(Respondent or the Hospital) had violated Section8(a)(1)of the National Labor Relations Act, 29 U.S.C § 151 etseq.Respondent filed an answer on December 2, 1980,denying the commission of any unfair labor practices.Pursuant to notice contained in the complaint, a hear-ingwas held before me in Holyoke, Massachusetts, onDecember 8, 1980, at which all parties had the opportu-nity to present testimony and documentary evidence, toexamine and cross-examine witnesses, and to argueorally.After the close of the hearing,' the GeneralCounsel and Respondent submitted briefs, which havebeen carefully considered.2Based on the entire record, including my observationof the witnesses and their demeanor, I make the follow-ing1The General Counsel has moved to correctthe transcript in anumber ofinstancesThat motion is allowed2Both counsel for the General Counsel and counsel for the Respond-ent are tobe complimented on the superior quality of their briefs submit-ted 324DECISIONSOF THE NATIONALLABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF RESPONDENTProvidence Hospital is an unincorporated part of theSisters of Providence. It maintains its principal office andplace of business in Holyoke, Massachusetts, where it isengaged in the business of operating a hospital providingmedical services.Annually, Respondent receives grossrevenues in excess of $250,000, and annually purchasesand receives at its Holyoke location supplies, goods, andmaterials valued in excess of $50,000 directly from pointsoutside the Commonwealth of Massachusetts. The com-plaint alleges, the answer admits, and I find that the Hos-pital is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) 'of the Act, and ahealth care institutionwithin the meaning of Section2(14) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I findthat the Massachusetts Nurses Association is a labor or-ganization within the meaning of Section 2{5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. IntroductionThe facts in this case are relativelysimpleand largelyuncontroverted. The Association has represented nursesat Providence Hospital for approximately 10 years. Priorto the actions that constitute the facts in this case, theparties had a collective-bargaining agreement that ex-pired on December 3, 1979. Negotiations for a replace-ment to that contract had begun in September 1979 andwere proceeding more slowly than some of the nurseswished, so sometime around the beginning of Februarythe Association, or rather an action committee composedof members of the Association, decided that they wouldpicket the Hospital in order to inform the public wherethe Association stood on theissues.Notice of their inten-tion to picket was sent to the Hospital originally on Feb-ruary 21,3 but due to the requirements of Section 8(g) ofthe Act this notice was considered defective, and a newnotice, dated February 27, was sent, informing the Hos-pital that picketing would begin at 2 p.m. on March 10.The Association also contacted the Holyoke police todetermine the effect of local ordinances on the picketing.As a result, a meeting was held at the police station atwhich the Association representatives made known theirintention to picket on two sidewalks leading from thefront,ormain,entrance of the Hospital to the maindriveway. The Hospital is situated on a rise overlookingU.S.Route 5, a busy highway that runs from NewHaven, Connecticut, to Newport, Vermont, for much ofits length through the valley of the Connecticut River.The front or main entrance is located about 250 feetfrom the surface of the highway. A long curving one-way driveway serves as the access to the Hospital fromthe highway, with the entrance at the north end of theproperty and the exit at the south end. At both points3All dates are in 1980 unless otherwise specifiedthere are traffic lights to permit access and egress ontoRoute 5, which has a speed limit of 45 miles per hour.Traffic coming from the north may enter directly at thenorthern traffic lights, and from the south by means of ajughandle that diverts northbound traffic off the traveledportion of the highway and then permits crossing con-trolled by the traffic lights. This eliminates the need forleft turns by northbound traffic.The driveway comes by themainentrance with a loopto permit cars to drive up directly to the entrance, andwith access to a large parking lot situated between thedriveway and the highway. There are sidewalks extend-ing for about 100 feet on either side of the loop thatcomes up to the main entrance, and it is here that theAssociation planned to picket. There are no sidewalksdown the remainder of the driveway, nor on Route 5,but there is a sidewalk adjacent to the jughandle access,At the meeting in the police station,the managementrepresentatives made no response to the Association's an-nounced intention to picket on the sidewalks next to themainentrance. It was also indicated at that meeting thatthere would be 50 to 100 people involved in the picket-ing.Shortly before the picketing was scheduled to begin at2 p.m. on March 10, Owen Connolly, the Hospital's ad-ministrator, sent the Association a memorandum in theform of a notice. This informed the Association of theHospital's "primary concern" to prevent interferencewith patient care responsibilities, and pursuant to thatconcern restricted picketing to the land adjacent toRoute 5 along the access roads leading to and from theHospitalfor approximately 100 feet, and on the east sideof Route 5 around the jughandle.4 This, according toConnolly'smemorandum,would "provide sufficientmeansby which you can communicate with your intend-ed audience and also do not violate the property rightsof the Hospital." The memorandum concluded by advis-ing that handbilling done in conjunction with the picket-ing-was also restricted to public property areas.B. The No-Solicitation RuleThe General Counsel alleges that this notice violatedthe law in its prohibition against picketing on the Hospi-tal'sproperty and, insofar as it purported to restricthandbilling on the property of the Hospital,constitutedan unlawful no-solicitation rule.Following the receipt of this notice from the Hospital,the Association decided that it would not test the no-picketing ban on the Hospital's-property.About 1:30p.m. on March 10, the Hospital's director of security,Everett Booth,spoke to Association members PatriciaCody and James Vaillancourt.Theydiscussed theboundaries and limitations imposed by the Hospital, andactually viewed the boundaries at the entrances wherethe picketing was to be permitted.Those boundarieswere at the north entrance driveway at the traffic light,at the south end, or exit,driveway,and on the sidewalksadjacent to the jughandle on Route 5. It is difficult to de-4'Thislatter location was, of course,public property,on the other sideof thehighway fromthe Hospital. PROVIDENCE HOSPITALtermine from the testimony of Patricia Cody just wherethe picketing would be allowed. If, for example, Cody'sstatementthatEverett indicated that picketing couldextend for 100 yards up the driveway then this wouldallow picketing for more than 200 feet onto the Hospi-tal'sproperty. It is clear from the notice describedabove, as well as from Everett Booth's testimony, thatthe picketing was not to take place on Hospital propertyat all.A plan submitted in evidence as a joint exhibitshows two indentations at each end of the Hospitaldriveway where the boundaries of the highway enterand included the driveway itself together with narrowstrips on either side, where the picketing was to takeplace. Codymust, therefore, have been in error in her es-timateof the extent of the permittedarea, and Ifind that,in fact, picketing was confined to these indicated publicareas.The picketing began about 2 p.m on March 10 andtook place in theareasindicated by the Hospital at thenorth andsouth terminalsof the driveway, on the side-walk adjacent to the jughandle and, for a time, along thebreakdown lane of Route 5. The picketing in the break-down lane was discontinued after a warning from thepolice that this was dangerous, and was abandoned at thesouth drivewayexitshortly after it began because theAssociation felt the location was too isolated and thatthey should concentrate their efforts on one or two loca-tions.About 45 minutes after the picketingbegan,a nursenamed JamesVaillancourt,who was a member of theAssociation'snegotiatingcommittee, together with an-other nurse identified in the record only as "Terry," leftthe picketline, takingwith them copies of the one-sheetleaflet that was being handed out by the pickets. Vaillan-court and Terry went up tothemainentrance to theHospitaland began handing out the leaflets to people en-tering andleaving by the front doorWithin minutes after their arrival and the commence-mentof the handbilling, Everett Booth came up to Vail-lancourt and Terry and, after they had identified them-selves as employees, Booth went back inside the Hospitalbuilding.He returned about 10 minutes later with a copyof the Hospital's notice regarding the picketing andhandbilling, and read them those sections specifying thelocations where picketing and handbilling were permit-ted.Vaillancourt stated that they were not picketing atthatmoment, but only handbilling, to which Booth re-plied that the handbilling was being done in conjunctionwith the picketing and that he would have to ask themto leave. At that point Vaillancourt and Terry returnedto the picket line and resumed picketing.In evaluating the legal effect of the Hospital's notice, Iam urged by the General Counsel to use the test adoptedby the United States Supreme Court inRepublic AviationCorp. v.NLRB,324 U S 793 (1945), in which the rightsof employees to engage in solicitation and distributionare balancednot againstthe employer's property rights5SBecausethe employees involved were lawfully on the employer'sproperty325but against the employer's right to maintain productivesafety and/or discipline. The Respondent, on the otherhand, argues that this situation is controlled by the lineof cases headed byNLRB v. Babcock & Wilcox Co.,351U.S. 105 (1965), in which the issue concerned the rightof nonemployment union organizers to enter the employ-er's premises to communicate.There are distinctions in this case from bothRepublicAviationandBabcock & WilcoxThe former case in-volved an industrial plant, in which the solicitation ordistribution in question would have no impact on thirdparties, as at Providence Hospital, patients, visitors, andothers,unconnectedwith current labor-managementissues.Likewise,Republic Aviationdid not consider thequestion of picketing in establishing a balance betweenthe rights of employees and management.6Babcock &Wilcox,too is different from the instant case, in that theactivities of nonemployees are really not at issue.' How-ever, the employees who participated in the picketingand handbilling here were off-duty, and the Board hasheld that persons in that category are more analogous tononemployees, thus requiring the balancing of off-dutyemployees' statutory rights against the employer's pri-vate property rightsGTE Lenkurt, Inc.,204 NLRB 921(1973). I must then view this case underBabcock &Wilcoxstandards, rather than those inRepublic Aviation.In applying these standards I must balance the Hospi-tal'sprivate property rights against the Section 7 rightsof its off-duty employees. In so doing I think there is adistinction between the exercise of those Section 7 rightsasmanifested in handbilling by off-duty employees, andpicketing by those same employees. In respect to theformer activity the Board has held, distinguishingGTELenkurt,supra," that a no-access rule for off-duty em-ployees is invalid if it restricts access to the outside ofthe employer's premises.Tri-CountyMedical Center, 222NLRB 1089 (1976). In this case, there was no evidenceas to legitimate business considerations that would justifyany restriction on off-duty employees outside the mainentrance of the Hospital. I find, therefore that that partof the Hospital's notice prohibiting handbilling by off-duty employees was invalid and was in violation of Sec-tion 8(a)(1) of the Act. The action of Director of Securi-ty Booth in ordering Vaillancourt and Terry to discon-tinuehandbilling on March 10 constituted a separate andindependent violation of Section8(a)(1).Ihave considered Respondent's argument that theactual handbilling incident on March 10 was an integralpart of the picketing; the employees who were engagedin the handbilling at the Hospitalsmainentrance were, infact,pickets, and the same standards that apply to the8But seeChrysler Corp,228 NLRB 486 (1977) In that case,again,there was no real or potential third-party impactIdo not consider the presence among the pickets of Shirley Astle, anAssociation employee, and spouses and children of employeesas materialor significantThere is no indication that the Hospital contemplated thepresence of nonemployees either as pickets or distributors of handbillswhen it preparedand sent itsnotice restricting picketing and handbillingThe presence of nonemployees was, then, unforeseen and coincidental tothe issue heresBut not reversingtheGTE Lenkurtstandard of review of off-dutyemployee activities 326DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpicketing should, equally, apply to the handbilling. It istrue that Vaillancourt and Terry were engaged in thepicketing onMarch 10; they left the picket line toengage in the handbilling; that the handbills they distrib-uted at the main entrance were the same as those beinghanded out by the pickets; and after they were forbiddento continue handbilling, Vaillancourt and Terry returnedto the picket line and commenced again to picket them-selves.However, the facts also show that the prohibitionagainst handbilling was contained in a separate and inde-pendent paragraph in the Hospital's notice, and thus wasapplicable as a distinct condition regardless of whetherthere was any picketing. In the discussion between thedirector of security and Vaillancourt and Terry at themain entrance it was the notice and its prohibitionagainst handbilling on the Hospital property that wascited by Booth as authority for his request that the hand-billing at that location be discontinued. For these reasonsI disagree with Respondent's position that the handbill-ingwas so integrated with the picketing that it must,perforce, be governed by the same rules.Turning to the Hospital's prohibition against picketingon its property as expressed in the notice to the Associa-tion, and affirmed on March 10 by Everett Booth whomarked off on the site the lines that were not be tocrossed, I think a different standard must be applied.The purpose of the picketing was, in the words of theGeneral Counsel's witnesses, to inform the public of theAssociation's position on the economic issues then exist-ing between it and the Hospital. In this sense, the intend-ed audience for the picketing was those members of thepublic who were entering the Hospital's property as pa-tients, visitors, employees, or those engaged in renderingvarious services or delivering supplies. This being thecase, there is no indication in this record that the mes-sage from the pickets to the public would be conveyedany less effectively by the fact that the pickets were pa-trolling at the entrance of the driveway through which99 percent of all traffic enters the Hospital, instead of themain entrance.We do not have here the existence of interveningproperty owned by neutral third parties as inScott Hud-gens,230 NLRB 414 (1977). The balancing required inthat case and similar cases when the Section 7 rights ofemployees could not be exercised because their employ-er's location was inside the mall or shopping center isnot necessary here. In this case the right of the Associa-tion to inform the public, those entering the Hospitalgrounds as well as those merely passing by on Route 5,isunimpaired. It is unnecessary to interfere with theright of the Hospital to the quiet enjoyment of its ownproperty.Babcock & Wilcox,supra.I find, accordingly, that the Respondent has not violat-ed Section 8(a)(1) of the Act by prohibiting picketing bythe Association at the main entrance of the Hospital.C. The InterrogationSometime in February, the date is not certain, Supervi-sor Mary Tarbell asked an employee, Doris Harris, if shewould cross a picket line if there was a strike. Harris re-plied that if there was a strike she would be likely tovote for it, so she would not cross the picket line.In a separate incident, staff nurse Diane Mackler testi-fied that, also on an undetermined date in February,Mary Tarbell asked a group of employees, includingMackler, whether any of them would cross a picket lineif there was a strike.Another nurse, Linda Smith, testified that a supervisornamed Frances Tallon asked her, sometime in February,if she would cross a picket line in the event of a strike.This testimony was credible and was undenied. Therewas no evidence of threats or intimidation, but there wasalso no evidence that the purpose of the questioning wasexplained by the supervisors, nor any assurances that em-ployees would be free from reprisals if they refused toanswer the questions.In these circumstances the Board has held that whenconduct tends to interfere with the free exercise of em-ployee rights under the Act, a violation of Section8(a)(1) will be found.Donald E. Hernley, Inc.,240 NLRB840 (1979). See alsoJohnnie's Poultry Co.,146 NLRB 770(1964);StruksnesConstructionCo.,165NLRB 1062(1967). I find that Respondent has violated Section8(a)(1) by these three instances of interrogation.IV. THE REMEDYHaving found that the Respondent has engaged inunfair labor practices in violation of Section 8(a)(1) ofthe Act, I will recommend that it cease and desist there-from and I shall further recommend that it take certainaffirmative action designed to effectuate the policies ofthe Act.Having found that Respondent promulgated a prohibi-tion against handbilling on its property by its employees,I shall recommend that it rescind such prohibition.CONCLUSIONS OF LAW1.Respondent Providence Hospital is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act, and a health-care institution withinthe meaning of Section 2(14) of the Act.2.The Charging Party, Massachusetts Nurses Associa-tion, is a labor organization within the meaning of Sec-tion 2(5) of the Act.3.By promulgating a rule prohibiting the distributionof literature on its property by employees, Respondenthas violated Section 8(a)(1) of the Act.4.By requesting employees distributing literature onitsproperty to desist, Respondent has violated Section8(a)(1) of the Act.5.By coercively interrogating its employees, Respond-ent has violated Section 8(a)(1) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed99 If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses PROVIDENCE HOSPITAL327ORDERThe Respondent, Providence Hospital, Holyoke, Mas-sachusetts, its officers, agents, successors, and assigns,shall1Cease and desist from(a)Prohibiting its employees from distributinglitera-ture in front of a main entrance to the Hospital, in otherareas not devoted to patient care, or in other nonworkareas.(b) Requesting employees to stop distributingliteraturen such areas.(c) Interrogating its employees about theirintentionso cross or not to cross picket lines.(d) In any like or relatedmanner interferingwith, re-;training,or coercing its employees in the exercise ofheir rights under Section 7 of the Act2.Take the following affirmative action necessary to!ffectuate the policies of the Act.(a) Immediately revoke that portion of its notice to thekssociation issued in March 1980 prohibiting employees'rom distributing literatureon its premises.(b) Post at itK Holyoke, Massachusetts facility copies ofthe attached notice marked "Appendix."i ° Copies of thenotice, on forms provided by the Regional Director forRegion 1, after being signed by the Respondent's author-ized representative, shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecu-tivedays in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.10 If thisOrder is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Postedby Order ofthe Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "